UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-08430 McDERMOTT INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) REPUBLIC OF PANAMA 72-0593134 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 757 N. ELDRIDGE PKWY HOUSTON, TEXAS (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (281)870-5000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes☑No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☑No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☑ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No ☑ The number of shares of the registrant’s common stock outstanding at October 21, 2016 was 241,339,574. McDERMOTT INTERNATIONAL, INC. INDEX—FORM 10-Q PAGE PART I—FINANCIAL INFORMATION 1 Item1—Consolidated Financial Statements 1 Consolidated Statements of Operations 1 Consolidated Statements of Comprehensive Income 2 Consolidated Balance Sheets 3 Consolidated Statements of Cash Flows 4 Consolidated Statements of Stockholders’ Equity 5 Notes to the Consolidated Financial Statements 6 Item2—Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item3—Quantitative and Qualitative Disclosures about Market Risk 41 Item4—Controls and Procedures 42 PART II—OTHER INFORMATION 44 Item1—Legal Proceedings 44 Item 1A—Risk Factors 44 Item 6—Exhibits 45 SIGNATURES 46 PART I—FINANCIAL INFORMATION Item1. Consolidated Financial Statements McDERMOTT INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (In thousands, except share and per share amounts) Revenues $ Costs and Expenses: Cost of operations Selling, general and administrative expenses Impairment loss - Loss (gain) on asset disposals ) ) ) Restructuring expenses Total costs and expenses Operating income Other income (expense): Interest expense, net ) Gain (loss) on foreign currency, net ) ) ) Other income, net Total other expense ) Income before provision for income taxes Provision for income taxes Income before income (loss) from Investments in Unconsolidated Affiliates Income (loss) from Investments in Unconsolidated Affiliates ) ) ) Net income Less: Net income attributable to noncontrolling interest Net income attributable to McDermott International, Inc. $ Net income per share Net income attributable to McDermott International, Inc. Basic: $ - Diluted: $ - Shares used in the computation of net income per share: Basic: Diluted: See accompanying Notes to the Consolidated Financial Statements. 1 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (in thousands) Net income $ Other comprehensive income (loss), net of tax: Unrealized gain (loss) on investments (3 ) ) 14 ) Gain (loss) on derivatives ) Foreign currency translation ) Other comprehensive income (loss), net of tax ) ) ) Total comprehensive income (loss) $ $ ) $ $ Less: Comprehensive income attributable to non-controlling interests Comprehensive income (loss) attributable to McDermott International, Inc. $ $ ) $ $ ) See accompanying Notes to the Consolidated Financial Statements. 2 McDERMOTT INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, (In thousands, except share and per share amounts) (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash and cash equivalents Accounts receivable—trade, net Accounts receivable—other Contracts in progress Other current assets Total current assets Property, plant and equipment Less accumulated depreciation ) ) Property, plant and equipment, net Accounts receivable—long-term retainages Investments in Unconsolidated Affiliates Deferred income taxes Other assets Total assets $ $ Liabilities and Equity Current liabilities: Notes payable and current maturities of long-term debt $ $ Accounts payable Accrued liabilities Advance billings on contracts Income taxes payable Total current liabilities Long-term debt Self-insurance Pension liability Non-current income taxes Other liabilities Commitments and contingencies Stockholders' Equity: Common stock, par value $1.00 per share, authorized 400,000,000 shares; issued 249,628,949 and 246,841,128 shares, respectively Capital in excess of par value (including prepaid common stock purchase contracts) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, at cost: 8,289,375 and 7,824,204 shares, respectively ) ) Stockholders' Equity—McDermott International, Inc. Noncontrolling interest Total Equity Total Liabilities and Equity $ $ See accompanying Notes to the Consolidated Financial Statements. 3 McDERMOTT INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (In thousands) Cash flows from operating activities: Net income $ $ Non-cash items included in net income: Depreciation and amortization Drydock amortization Impairment loss Stock-based compensation charges Loss from investments in unconsolidated affiliates Loss (gain) on asset disposals ) Restructuring (gain) expense ) Deferred income taxes Other non-cash items ) Changes in operating assets and liabilities that provided (used) cash: Accounts receivable ) Contracts in progress, net of Advance billings on contracts ) Accounts payable ) Accrued and other current liabilities ) ) Pension liability ) ) Income taxes ) Other assets and liabilities, net Total cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property, plant and equipment ) ) Decrease in restricted cash and cash equivalents Investments in unconsolidated affiliates ) ) Proceeds from asset dispositions Sales and maturities of available-for-sale securities - Other, net - Total cash used in investing activities ) ) Cash flows from financing activities: Repayment of debt ) ) Repurchase of common stock ) - Payment of debt issuance costs ) - Distribution to noncontrolling interest - ) Other, net - ) Total cash used in financing activities ) ) Effects of exchange rate changes on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to the Consolidated Financial Statements. 4 McDERMOTT INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF EQUITY (Unaudited) Accumulated Common Capital Other Noncontrolling Stock Par Value in Excess of Par Value Accumulated Deficit Comprehensive Loss Treasury Stock Stockholder’s Equity Interest ("NCI") Total Equity (in thousands) Balance at January 1, 2016 $ $ $ ) $ ) $ ) $ $ $ Net income - Other comprehensive income (loss), net of tax - ) Common stock issued ) - Stock-based compensation charges - Purchase of treasury shares - ) ) - ) Retirement of common stock ) ) - Purchase of shares from NCI - ) ) Balance at September 30, 2016 $ $ $ ) $ ) $ ) $ $ $ See accompanying Notes to the Consolidated Financial Statements. 5 McDERMOTT INTERNATIONAL, INC NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) TABLE OF CONTENTS PAGE Note 1—Basis of Presentation and Significant Accounting Policies 7 Note 2—Revenue Recognition 9 Note 3—Use of Estimates 10 Note 4—Restructuring 12 Note 5—Accounts Receivable 14 Note 6—Contracts in Progress and Advance Billings on Contracts 14 Note 7—Debt 15 Note 8—Pension and Postretirement Benefits 17 Note 9—Derivative Financial Instruments 17 Note 10—Fair Value Measurements 19 Note 11—Stockholders’ Equity 20 Note 12—Earnings Per Share 22 Note 13—Commitments and Contingencies 22 Note 14—Segment Reporting 23 6 McDERMOTT INTERNATIONAL, INC.
